Citation Nr: 1341522	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-45 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for intervertebral disc syndrome (IVDS).


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 2008.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2013, the Veteran failed to report for a scheduled Travel Board hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The evidence within the virtual file has been carefully reviewed by the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran failed to report for his original Travel Board hearing scheduled for August 19, 2013.  On September 4, 2013, the Veteran submitted a letter indicating that he was not notified of the hearing until August 21, 2013.  He stated that he was going through a separation and no longer lived at the address on record with the VA.  He further stated that his wife, who remained at the Veteran's previous address, did not send him the hearing notification until August 21, 2013.  The Veteran requested that the RO reschedule his hearing.  The Board finds that the Veteran has provided good cause for failing to report for his scheduled August 2013 hearing.  Accordingly, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO.  See 38 C.F.R. § 20.700 (2013).

On remand, the Veteran should be afforded the opportunity to clarify his wishes regarding representation.  The Veteran previously was represented by Disabled American Veterans (DAV), as reflected in a September 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In September 2009 and in March 2010, the Veteran filed additional VA Forms 21-22 appointing The American Legion as his new representative.  In May 2011, the North Carolina Division of Veterans Affairs submitted a letter revoking their American Legion power of attorney to provide representation for the Veteran.  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Therefore, the submission of a power of attorney for the American Legion revoked the prior power of attorney for DAV.  As such, the Veteran is currently unrepresented in this appeal.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether he wishes to have representation in this appeal.  Provide him with appropriate documentation so as to allow him to select a service organization, agent, or private attorney.

2.  Once the issue of representation has been clarified, schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Make certain that the Veteran's most current mailing address is of record and that such is the address used for all VA correspondence.  Notify the Veteran and, if applicable, his representative of the date, time, and location of his hearing.  All communication regarding the scheduled hearing must be documented in the claims file.  If the Veteran fails to report for his hearing, also document this in the claims file.  Then, return the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


